DETAILED ACTION
	The current Office Action is in response to the papers submitted 11/07/2022.  Claims 1 – 4, 6 – 10, and 12 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6 – 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The amended claims add there is a search in a table for matching similarity hash values.  This does not indicate though when an entry is actually identified as being similar.  This makes the limitation of similar being indefinite.  For examination the term similar is being interpreted as being any selection process used to select data that is used to be compared to other data to find a match.  Selecting data to match against other data indicates the selected data was deemed to be somewhat similar to the other data since the idea is to find a match.
Claims 1 and 7 recites the limitation of identifying a stored block that is similar based on determining similarity hash and then searching a table for a second similarity hash that matched the determined similarity hash.  There is no indication what happens if there is no match and there is no guarantee there is a match.  It is unclear how the identifying step can identify a similar block if there are no matching similarity hashes.  Since there is no requirement that a match is found the step of creating a dictionary is uncertain since it is based on the identifying step.  Since it is unclear how the identifying step occurs when there is no matching similarity hashes the identifying step and creation of the dictionary are indefinite.  For examination it will be assumed the limitations cover identifying similar blocks of data when matching similarity hashes are found.  
Claims 1 and 7 recites the limitation " store the compressed, received block of data " or “storing the compressed, received block of data”.  The claims disclose two different compression operations performed on the received bock of data.  There is insufficient antecedent basis for this limitation in the claim.  For examination it will be assumed the compressed received block of data that is stored is either one of the compressed versions of the received block of data.  
The term “superior” in claim 1 is a relative term which renders the claim indefinite. The term “superior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Page 14 lines 4 – 13 discloses a compression result being superior to another compression by a certain threshold and lists multiple examples of what might be considered superior.  The list of what is considered superior is open ended and is a percentage with no indication as to what the percentage applies to.  The example of 10% and 20% are not related to any specific parameter.  Since the range of what is considered superior is unbounded and the parameter the percentage is related to is not discloses the superior limitation is indefinite.
All remaining claims are rejected for being dependent on a rejected base claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 6 – 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub. No.: US 2017/0038978) referred to as Li in view of Takano et al. (Pub. No.: US 2013/0166861) referred to as Takano.
Regarding claim 7, Li teaches a system [100, Fig 1] for dictionary-based compression [Paragraphs 0035 – 0037], in a block-based storage system [Paragraphs 0023; The storage system is based on a blocks], the system [100, Fig 1] including a processor [110, Figs 1 – 2; The delta compression engine processes incoming data to create delta compressed data and pointers using the modules in the engine] configured to: 
receive a block of data [312, Fig 3; The new sketch represents a received new block of data];
identify a stored block of data that is similar to the received block of data [506, Fig 5; Paragraphs 0032 and 0039; The reference data block that is feed into 322 is identified as being similar to the received data block based on the sketch of the reference data block and the sketch of the new block received.  Processor 204 performs computations in the system] by determining a similarity hash value associated with the received block [312, Fig 3; 504, Fig 5; The new sketch is a similarity hash value and is based on the new received block of data], and searching a table [318, Fig 3] for a second similarity hash value that matches the similarity hash value [504, Fig 5; Paragraphs 0039 – 0041 and 0047; The similarity hash/sketch of a received block is compared to other similarity hashes/sketches in item 318 to find a match of already stored data];
in response to the identifying [506, Fig 5; Paragraph 0039], create a dictionary using the stored block of data [322, Fig 3; Paragraph 0039; The comparing step builds a dictionary using the stored reference block from 318 and the received new data block]; 
compress the received block of data based on the dictionary [322, Fig 3; Paragraph 0039] based on the stored block of data to create a first compression result [512, Fig 5; Paragraphs 0023 and 0039 - 0040]; and 
store the compressed, received block of data with an association to the stored block of data [Paragraph 0040; The compressed version of the incoming data is store with a pointer to the stored reference data].
However, Li may not specifically disclose the limitation of compress the received block of data using another compression technique to create a second compression result and comparing the first compression result with the second compression result.  
Takano discloses compress the received block of data using another compression technique to create a second compression result and comparing the first compression result with the second compression result [S15, Fig 9; S113, Fig 13; Figs 20 – 23; Paragraphs 0066, 0073, 0088, 0110, 0182 – 0199; The system compared multiple compression algorithms on a block of data and stores the compressed version that is determined to be superior].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Takano in Li, because it allows the system to store data using a compression algorithm that balances both compression time and compression size.
Regarding claim 8, Li teaches the processor [110, Figs 1 – 2] is further configured to: 
determine a similarity hash value of the received block of data [314, Fig 3; 506, Fig 5].
Regarding claim 9, Li teaches the processor [110, Figs 1 – 2] is further configured to: 
compare the similarity hash value of the received block of data [314, Fig 3] to similarity hash values of stored blocks of data [508 and 510, Fig 5].
Regarding claim 10, Li teaches the processor [110, Figs 1 – 2] is further configured to: 
select a stored block of data whose similarity hash value falls within a threshold of the similarity hash value of the received block of data [504, Fig 5; Paragraphs 0039 - - 0041; A match indicates the sketches of the incoming and reference block are similar to a degree to be considered a match and then the actual data blocks are compared].
Regarding claim 12, Li teaches the processor [110, Figs 1 – 2] is further configured to: 
use the stored block of data as raw data for the dictionary [322, Fig 5; The stored reference data is used as raw data to create the data structure used in the comparison 322 along with the received new data].
Claims 1 – 4 and 6 are the method claims of claims 7 – 10 and 12 and are thus rejected using the same prior art and the reasoning.

Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 6 – 7 that amendments overcome the previous 112 rejections.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The amendments fail to overcome the previous 112 rejections and actually introduce new 112 rejections as indicted in the rejections above.  The determining a similarity hash and searching a table for a matching similarity hash alone does not properly define what is considered similar.  The searching and determining steps fail to properly define what is considered similar exactly.  It would be a matching hash value that was found in the searching is marked as similar but that is not recited in the claims.  There is also an issue where no match is found.  If there is no match then how would anything be identified as similar if a match is considered similar.
The Applicant argues on pages 7 – 10 that the claims are allowable since Li fails to teach the amended limitations of the independent claims.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  
The Applicant’s arguments are moot in view of the new grounds of rejection.  The amendments have changed the scope of the claims requiring further search and consideration of the prior art.  The new grounds of rejection are a result of the further search and consideration of the prior art.  The Examiner suggests amending the claims to include further details defining the inventive concept from the specification to overcome the cited prior art and further advance prosecution.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136